[Cite as State v. Cline, 2019-Ohio-3476.]




             IN THE COURT OF APPEALS OF OHIO
                              SEVENTH APPELLATE DISTRICT
                                   MONROE COUNTY

                                            STATE OF OHIO,

                                            Plaintiff-Appellee,

                                                    v.

                                             ROGER CLINE,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                            Case No. 18 MO 0007


                                    Criminal Appeal from the
                           Monroe County Court of Monroe County, Ohio
                                   Case No. CRB1700188A

                                         BEFORE:
                 David A. D’Apolito, Gene Donofrio, Carol Ann Robb, Judges.


                                               JUDGMENT:
                                                Dismissed.


 Atty. James L. Peters, Monroe County Prosecutor, 101 North Main Street, Room 15,
 Woodsfield, OH 43793, for Plaintiff-Appellee (No Brief Filed) and
 Roger Cline, Pro Se, #3569137, Huttonsville Correctional Center, P.O. Box 1,
 Huttonsville, WV 26273, for Defendant-Appellant.
                                                                                    –2–



                                Dated: August 28, 2019


 D’APOLITO, J.

      {¶1}   Pro se Appellant, Roger Cline, appeals from the March 20, 2018 judgment
of the Monroe County Court, denying his motion to correct void sentence. On appeal,
Appellant takes issue with his sentence, alleging that he was forced to serve five
additional days. Appellant completed his sentence in this case in November 2017.
Because Appellant has already served his sentence, this appeal is moot.

                        FACTS AND PROCEDURAL HISTORY

      {¶2}   On July 28, 2017, Appellee, the State of Ohio, filed a criminal complaint
against Appellant on two counts: count one, domestic violence, a misdemeanor of the
first degree, in violation of R.C. 2919.25(A); and count two, domestic violence, a
misdemeanor of the fourth degree, in violation of R.C. 2919.25(C). Appellant initially
pleaded not guilty at his arraignment.
      {¶3}   Thereafter, Appellant entered into a plea agreement with the State.
Following a change of plea hearing, Appellant withdrew his former not guilty plea and
entered a plea of no contest. The trial court accepted Appellant’s plea and dismissed
count two. On October 3, 2017, the court sentenced Appellant to 180 days in jail, 60 days
suspended and 62 days credited. Appellant was discharged on November 30, 2017.
      {¶4}   After his discharge from jail in this case and while incarcerated at a West
Virginia facility in another matter, Appellant filed a motion to correct void sentence on
March 6, 2018. Appellant claims he was forced to serve five extra days in this case and
that his discharge date should have been November 25, 2017 rather than November 30,
2017. On March 20, 2018, the trial court determined Appellant’s sentence is not void and
denied his motion.
      {¶5}   Appellant also filed a motion for an extradition hearing. The trial court
denied Appellant’s motion after finding that he has already served his Ohio imposed
sentence in this case and was simply transferred to West Virginia to complete a sentence
imposed in another matter by that state.


Case No. 18 MO 0007
                                                                                          –3–


           {¶6}    Appellant filed a pro se appeal and raises one assignment of error.1

                                         ASSIGNMENT OF ERROR

           THE STATE VIOLATED APPELLANT’S DUE PROCESS RIGHTS WHEN
           THE PROSECUTOR BREACHED THE AGREEMENT MADE IN HIS
           PLEA BARGAIN.             APPELLANT WAS FORCED TO SERVE FIVE (5)
           DAYS MORE IN JAIL THAN HE WAS SENTENCED TO SERVE.

           {¶7}    Once a defendant has already served his term of incarceration, the merits
of arguments relating to his sentence become moot. See State v. Merritt, 7th Dist.
Jefferson No. 09 JE 26, 2011-Ohio-1468, ¶ 50; State v. McCall, 7th Dist. Mahoning No.
03 MA 82, 2004-Ohio-4026, ¶ 7-9; State v. Johnson, 2d Dist. Montgomery No. 27140,
2017-Ohio-4323, ¶ 9-10; State v. McKinnon, 4th Dist. Ross No. 12CA3337, 2013-Ohio-
2324, ¶ 11-13; State v. Moore, 8th Dist. Cuyahoga No. 106647, 2018-Ohio-4778, ¶ 27;
State v. Johnson, 11th Dist. Lake No. 2005-L-208, 2007-Ohio-780, ¶ 7. “‘The proper
response to a moot appeal is the dismissal of the appeal.’” State v. McKeever, 7th Dist.
Mahoning No. 17 MA 0038, 2017-Ohio-9387, ¶ 10, quoting Freedom Mtge Corp. v.
Boston, 7th Dist. Columbiana No. 14 CO 0036, 2016-Ohio-7016, ¶ 9, citing Cincinnati
Gas & Elec. Co. v. Pub. Util. Comm., 103 Ohio St. 3d 398, 2004-Ohio-5466, 816 N.E.2d
238, ¶ 28.
           {¶8}    Appellant’s argument on appeal is directed to the length of his sentence.
As stated, Appellant completed his sentence in this case in November 2017. “Absent any
facts to the contrary we must presume regularity and assume that [Appellant] has
completed his sentence.” McCall, supra, at ¶ 7. There is no evidence that Appellant is
currently incarcerated in Ohio. A review of the Monroe County, Ohio Jail InmateAid
website does not reveal that Appellant is incarcerated. In addition, the trial court noted in
a May 2018 entry that Appellant has already served his Ohio imposed sentence. Thus,
because Appellant has completed his sentence in this case, his argument concerning the
length of his sentence is moot.




1   The State did not file an appellate brief.


Case No. 18 MO 0007
                                                                                 –4–


                                   CONCLUSION

      {¶9}   For the foregoing reasons, Appellant’s pro se appeal from the March 20,
2018 judgment of the Monroe County Court, denying his motion to correct void sentence,
is dismissed as moot.




Donofrio, J., concurs.

Robb, J., concurs.




Case No. 18 MO 0007
[Cite as State v. Cline, 2019-Ohio-3476.]




          For the reasons stated in the Opinion rendered herein, the assignment of error
 is moot. Appeal dismissed. Costs to be taxed against the Appellant.
          A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.




                                            NOTICE TO COUNSEL

          This document constitutes a final judgment entry.